Case 2:19-cr-00166-SPC-NPM Document 126 Filed 12/29/20 Page 1 of 3 PageID 380




    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                      FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                               CASE NO.: 2:19-cr-166-FtM-38NPM

ANDERSON PAUL


                                        ORDER1

       Before the Court, pursuant to 21 U.S.C. § 853(p), as incorporated by 18

U.S.C. § 982(b)(1), and Federal Rule of Criminal Procedure 32.2(c)(1)(B), is the

United States’ Motion for Preliminary Order of Forfeiture for Substitute Asset

filed December 3, 2020. (Doc. 119). The Defendant, Anderson Paul, has not

responded to the motion and the time to do so has expired. The Government

seeks forfeiture of real property owned by Anderson Paul in satisfaction of the

$50,000.00 Order of Forfeiture entered by this Court against Paul on August

31, 2020. (Doc. 109). The real property subject to forfeiture is described as

follows:

              The real property located at 2568 SW Monterrey Lane, Port
              Saint Lucie, Florida 34953, including all improvements
              thereon and appurtenances thereto, the legal description
              for which is as follows:
              Lot 29, Block 1645, PORT ST. LUCIE SECTION FIVE,
              according to the Plat thereof, recorded in Plat Book 12,

1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:19-cr-00166-SPC-NPM Document 126 Filed 12/29/20 Page 2 of 3 PageID 381




              Page(s) 15,15A through 15 inclusive, of the Public Records
              of St. Lucie County, Florida.
              Parcel ID: 3420-520-0370-000-0.

      Pursuant to 21 U.S.C. § 853(p), the August 31, 2020 forfeiture order

against Paul in the amount of $50,000.00 stated that because the $50,000.00

was dissipated by the Defendant, the Government may seek, as a substitute

asset, forfeiture of any of the defendant’s property up to the value of

$50,000.00.

      To-date, no other assets have been forfeited or applied to the order of

forfeiture and no payments have been made by the Defendant toward the order

of forfeiture. The balance remains $50,000.00.

      As outlined in paragraph 12 of the plea agreement, the Defendant

stipulates to forfeiture of substitute assets in the amount of the proceeds he

obtained from commission of the offense, further agreeing not to oppose any

motion for substitute assets filed by the United States. (Doc. 83).

      After review of the record, the Government’s motion, and applicable law,

the Court finds that the Government is entitled to forfeit the afore-referenced

substitute asset in satisfaction of Paul’s order of forfeiture.

      Accordingly, it is now ORDERED that the United States’ Motion for

Preliminary Order of Forfeiture for Substitute Asset (Doc. 119) is GRANTED.

      It is FURTHER ORDERED that, pursuant to the provisions of 21

U.S.C. § 853(p), as incorporated by 18 U.S.C. § 982(b)(1), and Federal Rule of



                                         2
Case 2:19-cr-00166-SPC-NPM Document 126 Filed 12/29/20 Page 3 of 3 PageID 382




Criminal Procedure 32.2(e)(1)(B), the real property described above is

FORFEITED to the United States of America for disposition according to law,

subject to the provisions of 21 U.S.C. § 853(n), as incorporated by 18 U.S.C. §

982(b)(1), in satisfaction of the defendant’s order of forfeiture.

      Assuming no third-party files a successful claim to the real property, the

net proceeds from the forfeited real property will be credited towards

satisfaction of the defendant’s order of forfeiture.

      The Court retains jurisdiction to address any third party claim that may

be asserted in these proceedings, to enter any further order necessary for the

forfeiture and disposition of such property, and to order any other substitute

asset forfeited to the United States up to the amount of the order of forfeiture.

      DONE AND ORDERED in Fort Myers, Florida on December 29, 2020.




Copies: Counsel of Record




                                         3
